Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10-14-20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 13, 
	“the wireless” should be changed to ---the further wireless---
Claim 14, line 9, 
	The second occurrence of “the wireless” should be changed to 
---the further wireless---
Claim 15, line 11, 
	The second occurrence of “the wireless” should be changed to 
---the further wireless---

Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing module” and “transceiver module” in claims 1, 3 & 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Likewise, claims 2, 5-13 have the same issues as set forth in claim 1 in virtue of their dependencies on the independent claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claim 15, applicant has claimed a “a computer program” for causing a computer to “execute” instructions in the preamble to these claims; this implies that Applicant is claiming a system of software, per se, lacking the hardware necessary to realize any of the underlying functionality. Therefore, claim 15 is directed to non-statutory subject matter as computer programs, per se, i.e. the descriptions or expressions of the programs, are not physical “things.” They are neither computer components nor statutory processes, as they are not “acts” being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer, which permit the computer program’s functionality to be realized. In contrast, a claimed non-transitory computer-readable medium encoded with a computer program is a computer element, which defines structural and functional interrelationships 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Application Claims 1-2, 4, 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-15 of copending Application No. 17/069,929 (reference application, amendment filed 10/6/21). Although the claims at issue are not identical, they are not patentably distinct from each other because the application claim 1 merely broadens the scope of the copending claim 1 by eliminating “comprising a pilot symbol, and comprising a plurality of guard symbols surrounding the pilot symbol, …based on an estimated self-interference of the plurality of communication modes, and wherein the processor is configured to estimate the self-interference based on the pilot symbol and the plurality of guard symbol of a previously received data frame” from the copending claim 1 and rephrasing “transceiver” (copending claim 1) as ---transceiver module---(application claim 1) , and “processor”(copending claim 1) as ---processing module---(application claim 1).   
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to eliminate or/and rephrase limitations/elements to broaden the claimed language as long as the limitations or/and elements under different names would perform the same function.  It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before {In re Karlson, 136 USPQ 184 (CCPA)} and Omission of a reference’s element whose function is not needed would be obvious to one skilled in the art {Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969)}. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application Claims 1, 3-7 & 11-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 10, 12-13 of copending Application No. 17/069,968  (reference application, amendment filed 11/30/21). Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims 1 & 4 merely broaden the scope of the copending claim 1 by rephrasing “transceiver” (copending claim 1) as ---transceiver module---(application claim 1) , and “processor”(copending claim 1) as ---processing module---(application claim 1).   Likewise, Application Claims 3, 5-7 & 11-14 merely broaden the scope of the copending claims 3-7, 10, 12-14, respectively, and further 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to eliminate or/and rephrase limitations/elements to broaden the claimed language as long as the limitations or/and elements under different names would perform the same function.  It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before {In re Karlson, 136 USPQ 184 (CCPA)} and Omission of a reference’s element whose function is not needed would be obvious to one skilled in the art {Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969)}.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application Claims 1-3, 5-7 & 9-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 5-14 of copending Application No. 17/069,947  (reference application, amendment filed 11/30/21). Although the claims at issue are not identical, they are not patentably distinct from each other because the application claim 1 merely broadens the scope of the copending claim 1 by eliminating “wherein the processor receives a data frame from the further wireless communication device via the transceiver processes the received data frame using matched filters that are based on two or more communication modes of a plurality of communication modes…based a result of the processing” from copending claim 1 and rephrasing “transceiver” (copending claim 1) as ---transceiver module---(application 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to eliminate or/and rephrase limitations/elements to broaden the claimed language as long as the limitations or/and elements under different names would perform the same function.  It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before {In re Karlson, 136 USPQ 184 (CCPA)} and Omission of a reference’s element whose function is not needed would be obvious to one skilled in the art {Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969)}.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application Claims 1, 3-4 & 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 & 11-15 of copending Application No. 17/069,935  (reference application, amendment filed 10/06/21). Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims 1, 14 & 15 merely broaden the scope of the copending claim 1 by eliminating “negotiate a communication mode of the plurality of communication modes to select for a future communication between the wireless communication device and the further wireless communication device with the further wireless communication device, 17/069,935p 2/11receive information about a communication mode to select for a future communication between the wireless communication device and the further wireless communication device from the further wireless communication device, and examine the information about the communication mode to select for the future communication based on an examination criterion, and select the communication mode for the future communication with the further wireless communication device if the examination criterion is fulfilled” from copending claims 1, 14 & 15 and rephrasing “transceiver” (copending claim 1) as ---transceiver module---(application claim 1) , and “processor”(copending claim 1) as ---processing module---(application claim 1).   Likewise, Application Claims 3-4 & 12-15 merely broaden the scope of the copending claims 11, 3, 12-15, respectively.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to eliminate or/and rephrase limitations/elements to broaden the claimed language as long as the limitations or/and elements under different names would perform the same function.  It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before {In re Karlson, 136 USPQ 184 (CCPA)} and Omission of a reference’s element whose function is not needed would be obvious to one skilled in the art {Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969)}.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-6, 13-15 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Parron (US 2019/0394786 A1).

Regarding Claim 1. 
Parron (US 2019/0394786 A1) discloses an apparatus {Parron: Figs.2-3 & 5} for a wireless communication device, the apparatus comprising: 
a transceiver module {Parron: Network Interface 220-Fig.2} for transmitting and receiving wireless transmissions; and 
a processing module {Parron: Processor 202-Fig.2} configured to: 

communicate with a further wireless communication device via the transceiver module {Parron: ¶0045 wherein the instructions transmitted or receive over a communication network 226 using a transmission medium via the network interface device 220-Fig.2; see also Figs.1A & 1B wherein gNB 105 communicates with UE 102}, 
wherein the communication with the further wireless communication device is based on a transmission of data frames between the wireless communication device and the further wireless communication device {Parron: radio frame 600-Fig.6 & Figs.7A & 7B}, 
wherein each data frame is based on a two-dimensional grid in a time-frequency plane having a time dimension resolution and a frequency dimension resolution {Parron: Figs.7A & 7B wherein resource blocks 700 consisting of 12 subcarriers (as indicated by 702) in the frequency domain and one symbol in the time domain}, 
wherein the processing module is configured to select a communication mode {e.g. eNB/gNB sends resource allocation mode indication for applying a mute command to mode-3 (eNB/gNB controlled UEs) or mode-4 (UEs using autonomous resource selection) or both modes of operation, ¶0127} from a plurality of communication modes for the communication between the wireless further (emphasis corrected) wireless communication device {Parron:  ¶0127}, 
wherein the communication mode (e.g. the resource allocation mode)  defines a combination of a frequency dimension resolution and a time dimension resolution of the two-dimensional grid in the time-frequency plane {Parron: ¶0127 wherein the resource allocation mode defines which resource being set to be muted, and in the resource allocation mode, the resource comprises a sideline resource grid 1040-Fig.10 & ¶0159 (e.g. the claimed combination of frequency dimension resolution and a time dimension resolution in the time-frequency plane), see also resource block 700 in Figs.7A & 7B,  ¶0037, and resource grid 1310-Fig.13 & ¶0190}.

Regarding Claim 2. The apparatus according to claim 1, wherein the plurality of communication modes is a pre-defined set of communication modes {Parron: 1040-Fig.10 & ¶0159 wherein the sidelink resource grid 1040 being set for muting of sidelink transmissions; exclusion of sidelink resources from candidate set of resources for selection/reselection; reservation of resources for dedicated UEs/sidelink transmission with high reliability; and/or other}.

Regarding Claim 5. The apparatus according to claim 1, wherein the time dimension resolution defines a number of points N {N-time} along a time dimension of the two-dimensional grid in the time-frequency plane, wherein the frequency dimension resolution defines a number of points M {M-frequency} along a frequency dimension of 

Regarding Claim 6. The apparatus according to claim 5, wherein a product {e.g., M*N} of the number of points along the time dimension {N-time} and the number of points along the frequency dimension {M-frequency} of the two-dimensional grid in the time-frequency plane is the same for the communication modes of the plurality of communication modes {Parron: ¶0076 and Figs.7A & 7B wherein resource blocks 700 (e.g. the product) consisting of 12 subcarriers (as indicated by 702) in the frequency domain and a symbol in the time domain; and ¶0077 wherein The gNB 105 may transmit, to the UE 102 and to other UEs 102, a downlink control message that indicates: the selected PRBs, the selected sub-frames, and that the other UEs 102 are to mute sidelink transmissions in the selected PRBs in the selected sub-frames to enable the V2V sidelink transmission of the prioritized message, see also ¶0159 & 1040-Fig.10; hence, the number of the communication modes are the number of the selected PRB s being set to be in muted, emphasis added}.

Regarding Claim 13. A wireless communication device comprising the apparatus according to claim 1 {Parron: Figs.2-3 & 5}.

Regarding Claim 14. 
	-Claim 14 is rejected with the same reasons as set forth in claim 1.
A method for a wireless communication device, the method comprising: 

selecting a communication mode from a plurality of communication modes for the communication between the wireless communication device and the wireless further (emphasis corrected) communication device, wherein the communication mode defines a combination of a frequency dimension resolution and a time dimension resolution of the two-dimensional grid in the time-frequency plane.

Regarding Claim 15. 
	-Claim 15 is rejected with the same reasons as set forth in claim 1 and further as following:
A computer program having a program code for performing a method for a wireless communication device, when the computer program is executed on a computer, a processor, or a programmable hardware component {Parron: ¶0069 wherein embodiments may be implemented in one or a combination of hardware, firmware and software. Embodiments may also be implemented as instructions stored on a computer-readable storage device, which may be read and executed by at least one processor to perform the operations described herein. A computer-readable storage device may include any non-transitory mechanism for storing information in a form computer-readable storage device}, the method comprising: 
communicating with a further wireless communication device, wherein the communication with the further wireless communication device is based on a transmission of data frames between the wireless communication device and the further wireless communication device, wherein each data frame is based on a two-dimensional grid in a time-frequency plane having a time dimension resolution and a frequency dimension resolution; and 
selecting a communication mode from a plurality of communication modes for the communication between the wireless communication device and the further (emphasis corrected) wireless communication device, wherein the communication mode defines a combination of a frequency dimension resolution and a time dimension resolution of the two-dimensional grid in the time-frequency plane.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parron (US 2019/0394786 A1) in view of Goodwin (US 2018/0315433 A1).

Regarding Claim 7 (103). With the same reasons as set forth in the apparatus according to claim 5, Parron does not explicitly disclose wherein the plurality of communication modes comprises at least one communication mode defining a combination of a frequency dimension {M-frequency} resolution and a time dimension  {N-time} resolution wherein M=N.
 	However, in the same field of endeavor, Goodwin (US 2018/0315433 A1) discloses wherein the plurality of communication modes comprises at least one communication mode defining a combination of a frequency dimension {M-frequency} resolution and a time dimension  {N-time} resolution wherein M=N {Goodwin: 0063-Different frequency bands of a time-frequency representation of an audio signal may comprise similarly or differently shaped tiles i.e. tiles (e.g. the claimed communication mode) with the same or different time-frequency resolutions; Different frequency bands of an audio signal may have the same or different tilings i.e. the same or different combinations of time-frequency resolutions}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Regarding Claim 9 (103). With the same reasons as set forth in the apparatus according to claim 5, Parron does not explicitly disclose wherein the plurality of communication modes comprises at least one communication mode (e.g. a tile) defining a combination of a frequency dimension resolution {M-frequency} and a time dimension resolution {N-time} wherein M>N. 
However, in the same field of endeavor, Goodwin (US 2018/0315433 A1) discloses wherein the plurality of communication modes comprises at least one communication mode (e.g. a tile) defining a combination of a frequency dimension resolution {M-frequency} and a time dimension resolution {N-time} wherein M>N {Goodwin: 0063-Different frequency bands of a time-frequency representation of an audio signal may comprise similarly or differently shaped tiles i.e. tiles (e.g. the claimed communication mode) with the same or different time-frequency resolutions; and 0078-an initial time-frequency tile frame 907 represents a simple time-frequency tiling consisting of tiles 906 with higher frequency resolution and lower time resolution}. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Goodwin’s teaching to Parron’s system with the motivation being to “indicate a signal transform component and its 

Regarding Claim 10 (103). With the same reasons as set forth in the apparatus according to claim 5, Parron does not explicitly disclose wherein the plurality of communication modes comprises at least one communication mode (e.g. a tile)  defining a combination of a frequency dimension resolution {M-frequency} and a time dimension resolution {N-time} wherein M<N. 
However, in the same field of endeavor, Goodwin (US 2018/0315433 A1) discloses wherein the plurality of communication modes comprises at least one communication mode (e.g. a tile)  defining a combination of a frequency dimension resolution {M-frequency} and a time dimension resolution {N-time} {Goodwin: 0063-Different frequency bands of a time-frequency representation of an audio signal may comprise similarly or differently shaped tiles i.e. tiles (e.g. the claimed communication mode) with the same or different time-frequency resolutions; and 0078-the resolution of the tile frame 907 may be modified by a time-frequency transformation process 909 to yield a modified time-frequency tile frame 911 consisting of tiles 910 with higher time resolution and lower frequency resolution; see ¶0068.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parron (US 2019/0394786 A1) in view of Oota (JP61285840 A).
Regarding Claim 11 (103). With the same reasons as set forth in the apparatus according to claim 1, Parron does not explicitly disclose wherein the communication mode defines a pulse shape to use for the communication 
However, in the same field of endeavor, Oota (JP61285840 A) discloses wherein the communication mode defines a pulse shape to use for the communication {Oota: page 5, 1st ¶ wherein the change to communicate mode from training mode; it may change to communicate mode, and timing phase correction may be made only using a top pulse shape like a general communication burst}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Oota’s teaching to Parron’s system with the motivation being to “prevent the generation of pattern jitter by comparing a pulse waveform at the head of each reception period with an isolated pulse waveform obtained at the training mode to obtain a phase shift at the communication mode thereby correcting the phase of a reception clock”{Oota: Abstract}.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parron (US 2019/0394786 A1) in view of Sathyanarayan (US 2020/0389268 A1).
Regarding Claim 12 (103). With the same reasons as set forth in the apparatus according to claim 1, Parron does not explicitly disclose wherein the two-dimensional time-frequency grid is derived from a two-dimensional grid in a delay-Doppler plane 
	However, in the same field of endeavor, Sathyanarayan (US 2020/0389268 A1) disclose wherein the two-dimensional time-frequency grid is derived from a two-dimensional grid in a delay-Doppler plane having a delay dimension and a Doppler dimension {Sathyanarayan: Fig.58}, and/or wherein the data frame is an Orthogonal Time-Frequency Spreading data frame {Sathyanarayan: Fig.17}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Sathyanarayan’s teaching to Parron’s system with the motivation being to “eliminate fading”{Sathyanarayan: ¶0373}.

Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 8=. The prior art fails to teach the apparatus according to claim 5, wherein the plurality of communication modes comprises at least one communication mode defining a combination of a frequency dimension resolution {M-frequency} and a time dimension resolution {N-time} wherein M≤N and 4M≥N or wherein M≥N and M≤4N.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (US 2019/0075548 A1) discloses a V2X transmission resource selecting method implemented by a terminal in a wireless communication system and the terminal using the method. The method is characterized by: receiving pattern information used for determining a sensing pattern; sensing, among subframes in a sensing window, some subframes determined on the basis of the pattern information; and selecting a particular subframe in a selection window as a V2X transmission subframe on the basis of the sensing {Figs.10-25}.

Tsatsanis (US 2020/0186397 A1) discloses a wireless communication method for receiving an orthogonal time frequency space (OTFS) modulated signal includes receiving the OTFS signal over a wireless communication channel, dividing the receiving OTFS signal along a delay-dimension into a plurality of segments, performing, for each segment, channel estimation independent of channel estimation for other segments to generate a plurality of channel estimates, performing, for each segment, channel equalization using a corresponding channel estimate from the plurality of channel estimates to generate a channel-equalized symbol stream, and generating information bits from the channel-equalized symbol stream {Figs.6b & 7}.

Loehr (EP 3273634 A1) discloses a transmitting device for transmitting vehicular data via a sidelink interface to one or more receiving devices. The transmitting device performs autonomous radio resource allocation for transmitting the vehicular data via 

Basu Mallick (EP 3282618 A1) discloses a transmitting device for performing an initial and one or more retransmissions of data via a sidelink interface. A receiver and processor perform a resource sensing procedure to acquire information about radio resources usable for the device to transmit data at a later point in time. The processor performs an autonomous radio resource allocation to select time-frequency radio resources within a transmission window to be used for performing a first transmission of the data, based on information acquired by the resource sensing procedure. The processor determines a data transmission timing pattern, that indicates a transmission timing for performing one or more transmissions of data. A transmitter performs the first data transmission using the selected time-frequency radio resources and performs the data retransmissions at the transmission timing defined by the determined data transmission timing pattern with respect to the first data transmission {Figs.2-16}.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571)272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464